Case 8:20-cv-02213-CEH-AAS Document 2-2 Filed 09/21/20 Page 1 of 2 PageID 22




                                   CASE NUMBER: 19-CC-061328
                       HARRIS, YOLANDA vs NATIONAL CREDIT SYSTEMS INC
 Case Number: 19-CC-061328
 Uniform Case Number: 292019SC061328A001HC              Judicial Officer: Ober, Ann. Joelle
 Filed On: 2019-11-22                                   Defendant: NATIONAL CREDIT SYSTEMS INC
 Case Type: SC Debt Owed-Tier 3 $500.01-$2,500.00       Amount Due: $0.00
 Case Status: Open
                                       CASE PARTY INFORMATION
Party Type    Name                           Attorney                            Attorney Contact
Plaintiff     HARRIS, YOLANDA
Defendant     National Credit System, Inc.
Defendant     NATIONAL CREDIT SYSTEMS
              INC
                                       CASE JUDGE INFORMATION
Judge Assigned                          Division             Date                       Reason
Oster, Cynthia                          Division L           11/22/2019
Ober, Ann. Joelle                       Division I           11/22/2019       Per Research/Transfer Slip
                                       CASE EVENT INFORMATION
Event Date    Doc Charge Title
              Index Number
09/21/2020    28           NOTICE OF REMOVAL TO FEDERAL COURT
                              "Defendant: National Credit System, Inc."
09/20/2020    27           NOTICE OF APPEARANCE
                              "Defendant: National Credit System, Inc.","Defendant: NATIONAL CREDIT
                              SYSTEMS INC"
09/16/2020    25           CORRESPONDENCE
                              "Plaintiff: HARRIS, YOLANDA"
09/14/2020    24           JUDGE'S INSTRUCTIONS-INFORMATION ONLY
                              RE CORRES FILED 9/11/20 - NOTED - SENT CASE TO MEDIATION FOR
                              PARTIES TO TRY TO REACH AGREEMENT - JUDGE OBER 9/14/20
09/14/2020    23           ORDER REFERRING PARTIES TO MEDIATION
                              AND NOTICE OF MEDIATION CONFERENCE
                              "Defendant: NATIONAL CREDIT SYSTEMS INC","Plaintiff: HARRIS,
                              YOLANDA","Date Signed: 09/14/2020","Judicial Officer:: Ober, Joelle Ann"
09/11/2020    22           CORRESPONDENCE
                              TO JUDGE
                              "Plaintiff: HARRIS, YOLANDA"
09/08/2020    21           COURT TICKET
09/08/2020                 PRETRIAL (Judicial Officer: Ober, Joelle Ann)
                               (11:00 AM - COURTROOM 301 3RD FL 800 E TWIGGS ST. TAMPA FL 33602)
08/20/2020    20           ORDER
                              REQUIRING ELECTRONIC/TELEPHONIC APPEARANCE FOR ALL
                              PARTIES AT PTC
                              "Date 2: 08/20/2020","Judicial Officer:: Ober, Joelle Ann"
08/17/2020    19           JUDGE'S INSTRUCTIONS-INFORMATION ONLY
                              NOTED ON LETTER TO JUDGE -- PLAINTIFF MUST SERVE DEFENDANT -
                              CONTACT BAY AREA LEGAL SERVICES TO SEE IF THEY CAN ASSIST --
                              PER JUDGE OBER - 8/17/20
                              "Plaintiff: HARRIS, YOLANDA"
07/24/2020    18           LETTER TO JUDGE FROM
                              "Plaintiff: HARRIS, YOLANDA"
07/24/2020    17           PLURIES SUMMONS ISSUED
                              "Plaintiff: HARRIS, YOLANDA"
07/24/2020    16           CIVIL AFFIDAVIT APPL INDIGENT STATUS - INDIGENT
Page 1 of 2                                                                 Printed On 9/21/2020 12:08:04 AM
Case 8:20-cv-02213-CEH-AAS Document 2-2 Filed 09/21/20 Page 2 of 2 PageID 23

                               CASE NUMBER: 19-CC-061328
                   HARRIS, YOLANDA vs NATIONAL CREDIT SYSTEMS INC
                             "Plaintiff: HARRIS, YOLANDA"
06/16/2020    15        ALIAS SUMMONS RETURNED NOT SERVED
                             "Defendant: NATIONAL CREDIT SYSTEMS INC"
06/16/2020              PRETRIAL (Judicial Officer: Ober, Joelle Ann)
                              (10:00 AM - COURTROOM 301 3RD FL 800 E TWIGGS ST. TAMPA FL 33602)
06/08/2020    14        CLERK'S NOTES
                             PRE-TRIAL ON 6/16/20 CANCELLED PER JUDGE - NO RETURN OF
                             SERVICE - NEEDS TO BE SERVED
05/19/2020    13        JUDGE'S INSTRUCTIONS-INFORMATION ONLY
                             NOTED ON CORRESPONDENCE -- FILE - DEFENDANT IS NOT SERVED -
                             PER JAO 5/19/20
03/31/2020              PRETRIAL (Judicial Officer: Ober, Joelle Ann)
                              (10:00 AM - COURTROOM 301 3RD FL 800 E TWIGGS ST. TAMPA FL 33602)
03/17/2020    12        ORDER TO APPEAR FOR PRETRIAL
                             SET 6/16/20 AT 10:00 AM
                             "Defendant: NATIONAL CREDIT SYSTEMS INC","Date Signed:
                             03/17/2020","Judicial Officer:: Ober, Joelle Ann"
03/17/2020    11        ORDER TO APPEAR FOR PRETRIAL
                             SET 6/16/20 AT 10:00 AM
                             "Plaintiff: HARRIS, YOLANDA","Date Signed: 03/17/2020","Judicial Officer::
                             Ober, Joelle Ann"
02/21/2020    10        CORRESPONDENCE
                             "Plaintiff: HARRIS, YOLANDA"
02/18/2020              PRETRIAL (Judicial Officer: Ober, Joelle Ann)
                              (10:00 AM - COURTROOM 301 3RD FL 800 E TWIGGS ST. TAMPA FL 33602)
01/30/2020    9         ALIAS PRE TRIAL SUMMONS ISSUED AND SET
                             "Plaintiff: HARRIS, YOLANDA"
                             "Plaintiff: HARRIS, YOLANDA"
01/30/2020    7         SUMMONS RETURNED NOT SERVED
                             "Defendant: NATIONAL CREDIT SYSTEMS INC"
01/21/2020    6         COURT TICKET
                             PRE-TRIAL
01/21/2020              PRETRIAL (Judicial Officer: Ober, Joelle Ann)
                              (10:00 AM - COURTROOM 301 3RD FL 800 E TWIGGS ST. TAMPA FL 33602)
11/22/2019    4         CIVIL AFFIDAVIT APPL INDIGENT STATUS - INDIGENT
                             "Plaintiff: HARRIS, YOLANDA"
11/22/2019    3         PRE TRIAL SUMMONS ISSUED AND SET
                             "Plaintiff: HARRIS, YOLANDA"
11/22/2019    2         STATEMENT OF CLAIM
11/22/2019    1         File Home Location - Electronic




Page 2 of 2                                                                Printed On 9/21/2020 12:08:04 AM
